Citation Nr: 0610333	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral eye 
disability, to include astigmatism.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to January 
1995.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

The veteran testified at a personal hearing which was held in 
April 2004 at the RO before a Decision Review Officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In March 2006, the veteran's claim was advanced on the 
Board's docket due to severe financial hardship.  See 38 
C.F.R. § 20.900(c) (2005).

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claims of service 
connection for back and right ankle disabilities has been 
submitted.  Accordingly, these claims are reopened.  The 
Board further finds that additional development of the 
evidence is necessary prior to rendering a decision on the 
merits as to those issues.

The issues of service connection for back and right ankle 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
bilateral eye disability, to include astigmatism; a back 
disability; and a right ankle disability.  

2.  The evidence received since the August 1996 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a 
bilateral eye disability, to include astigmatism.

3.  The evidence received since the August 1996 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disability, and raises a reasonable possibility of 
substantiating the claim.

4.  The evidence received since the August 1996 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right 
ankle disability, and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying the claims for 
service connection for a back disability, a right ankle 
disability, and a bilateral eye disability, to include 
astigmatism, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the August 1996 rating 
decision is not new and material as to the claim for service 
connection for a bilateral eye disability, to include 
astigmatism, and the claim of entitlement to service 
connection for a bilateral eye disability, to include 
astigmatism, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  The evidence received since the August 1996 rating 
decision is new and material evidence as to the claim for 
service connection for a back disability, and the claim for 
service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

4.  The evidence received since the August 1996 rating 
decision is new and material as to the claim for service 
connection for a right ankle disability, and the claim of 
entitlement to service connection for a right ankle 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a bilateral eye disability, to include astigmatism; a back 
disability; and a right ankle disability.    

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

The Board observes that the veteran was notified by the May 
2003 rating decision, the February 2004 statement of the case 
(SOC) and the June 2004 supplemental statement of the case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for a bilateral eye disability, to 
include astigmatism, a back disability, and a right ankle 
disability.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
January 2003, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
what the evidence must show to establish service connection 
for his claimed disabilities and the definition of new-and-
material evidence.  Specifically, the January 2003 letter 
indicated that "to qualify as new, the evidence must be 
submitted to VA for the first time" and that "in order to 
be considered material evidence, the additional information 
must relate to an unestablished fact necessary to 
substantiate your claim."  The letter informed the veteran 
that "[n]ew and material evidence must raise a reasonable 
possibility, that when considered with all the evidence of 
record (both new and old), that the outcome (conclusion) 
would change" and that "[t]he evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim."  
See the January 2003 letter, page 3 (emphasis as in the 
original).  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  

In the January 2003 VCAA letter, the RO advised the veteran 
to identify any additional medical evidence and to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each relevant non-VA health care provider.  In addition, the 
veteran was informed that VA would assist him by providing a 
medical examination or getting a medical opinion if VA 
decides that it is necessary to make a decision on his claim.  
See id at page 1.

With regard to evidence that VA would attempt to obtain on 
his behalf, in the January 2003 VCAA letter, the RO informed 
the veteran that VA would make "reasonable efforts" to 
obtain "such things as medical records, employment records, 
or records from other Federal agencies."  

In the January 2003 VCAA letter, the RO informed the veteran 
that he may submit any evidence himself that is not of 
record.  He was also advised that "[i]t's still your 
responsibility to support your claim with appropriate 
evidence."  This request was unlimited; that is, it can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  Thus, the VCAA letter complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to  request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a bilateral eye 
disability, to include astigmatism, a back disability, and a 
right ankle disability.

The Board further notes that even though the VCAA letter 
requested a response by within 30 days from the January 2003 
VCAA letter, that letter also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the January 
2003 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the claims were adjudicated by the RO in May 2003, 
after the January 2003 VCAA letter.  Therefore, the timing of 
the VCAA notice is not at issue with regard to these claims.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of the reopening of the claims of 
entitlement to service connection for a bilateral eye 
disability, to include astigmatism, a back disability, and a 
right ankle disability.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  

The veteran's claims to reopen service connection for a 
bilateral eye disability, to include astigmatism, a back 
disability, and a right ankle disability were denied based on 
elements (2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that new and 
material evidence has not been submitted to reopen the claim 
of service connection for a bilateral eye disability, to 
include astigmatism, any questions as to the assignment of a 
disability rating or an effective date are rendered moot.  As 
to the two claims (back and right ankle disabilities) which 
are being reopened and remanded, any deficiencies with 
respect to VCAA notice will presumably be rectified by the 
agency of original jurisdiction. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in April 2004 before a Decision 
Review Officer, a transcript of which is associated with his 
claims file.  The veteran has not expressed a desire to have 
a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for arthritis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within in the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in November 2002, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Preliminary matter - the finality of the August 1996 RO 
decision

The veteran ultimately seeks entitlement to service 
connection for a bilateral eye disability, to include 
astigmatism, a back disability, and a right ankle disability.  
His initial claim was denied in an August 1996 RO rating 
decision.  The veteran's claims to reopen the previously 
denied claims were denied in a May 2003 RO rating decision; 
he has appealed that decision.  As a preliminary matter the 
Board must determine whether new and material evidence has 
been received which serves to reopen the previously denied 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) [the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits]. 

The veteran did not appeal the August 1996 rating decision 
denying service connection for a bilateral eye disability, to 
include astigmatism, a back disability, and a right ankle 
disability.  In an August 2003 statement and in his September 
2003 notice of disagreement, the veteran claimed that he was 
not notified of the August 1996 rating decision.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  This presumption of regularity applies to mailing of 
RO decisions.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

A review of the record discloses that in October 1996 the RO 
sent notice of its decision with appellate rights to the 
veteran at his last known address.  In order to rebut the 
presumption of regularity, an appellant must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses available to VA 
at the time of the mailing.   See Crain v. Principi, 17 Vet. 
App. 182, 187 (2003); Davis v. Principi, 17 Vet. App. 29, 37 
(2003).  The veteran has not done so.  The mailing was not 
returned as undeliverable, and there is no basis in the 
record for finding there were other possible and plausible 
addresses available to VA in October 1996 when it mailed its 
notice letter pertaining to the August 1996 rating decision.  

The Board concludes that the unappealed August 1996 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).




	(CONTINUED ON NEXT PAGE)





1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral eye 
disability, to include astigmatism.

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in 
August 1996 consisted of some of the veteran's service 
medical records.  These service medical records show that the 
veteran had blepharitis in October 1989.  In February 1993, 
the veteran complained of burring eyes when reading.  The 
diagnosis was astigmatism.

The August 1996 decision

The August 1996 RO decision in essence denied the veteran's 
claim due to a lack of competent medical evidence of a 
current disability.  The RO determined that the veteran's 
only eye condition was astigmatism, which was a congenital or 
developmental defect and thus not a disease or injury within 
the meaning of applicable law for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303, 4.9.  

The veteran filed to reopen his claim in November 2002.  As 
was noted in the Introduction section, the RO declined to 
reopen the claim, and the veteran appealed.  Additional 
evidence which has been received since August 1996 will be 
discussed below.

Analysis

Discussion

The veteran's claim of entitlement to service connection for 
a bilateral eye disability was denied in August 1996 due to a 
lack of competent medical evidence of a current disability 
for service connection could be granted.

Evidence added to the record since the denial includes copies 
of service medical records that were already of record at the 
time of the August 1996 decision, additional service medical 
records that were not of record at the time of the August 
1996 decision, a report of a December 2000 VA Gulf Registry 
examination, and the veteran's contentions.  

The additional service medical records show no diagnosis of 
an eye disability.  In particular, the report of the November 
1988 entrance examination reflects that the veteran's 
uncorrected distant and near visions were 20/20 bilaterally.  
A report of an October 1992 physical examination reveals that 
the eyes were normal and that his distant vision was 20/25 
uncorrected.  An eye disability was not diagnosed.

The report of the December 2000 VA Gulf Registry examination 
shows that the veteran reported a history of blurred vision 
with occasional burning, which required glasses and which 
started during his Persian Gulf service (the veteran's DD 
Form 214 reflects that he served in Southwest Asia from 
January 1991 to May 1991 and that he received medals showing 
service in the Persian Gulf region).  The veteran's eyes were 
not examined, according to the report because he declined a 
vision examination.

The additional service medical records and the December 2000 
VA treatment record, while new in the sense that these 
particular records had not been previously associated with 
the veteran's claims file, is not material.  These records do 
not show the presence of a current eye disability other than 
refractive error. 

 Specifically, although the report of the October 1992 
physical examination shows that the veteran had 20/25 
uncorrected distant vision, an eye disability was not 
diagnosed on that examination.  Moreover, the report of the 
December 2000 VA Gulf Registry examination does not include 
any diagnosis of an eye disability.  To the extent that a 
vision examination, which the veteran declined, may have 
shown an eye disability other than refractive error, this 
would obviously be sheer speculation.  The Board must 
emphasize that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran manifestly did not help 
his claim in declining the examination.

As for the veteran's contentions that he has an eye 
disability other than refractive error, this is essentially a 
reiteration of similar contentions raised previously to the 
effect that he has a current disability and are therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In 
any event, such a statement cannot be considered material as 
to the question of a current disability.  It is well 
established that laypersons such as the veteran and his 
spouse are not competent to opine on medical matters such as 
the date of onset of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's own 
statements to this effect are accordingly entitled to no 
weight of probative value.  Moreover, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  As such, the veteran's assertion is 
not competent medical evidence sufficient to show that a eye 
disability other than refractive error exists.

In short, after a careful review of the evidence which has 
been received since the August 1996 decision denying the 
veteran's claim of entitlement to service connection for a 
bilateral eye disability, to include astigmatism, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim.  The evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
a current disability for which service connection can be 
granted.  The claim is not reopened, and the benefit sought 
on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  

In particular, he is advised that if he wishes to continue to 
pursue his claim he may consider submitting medical evidence 
that he has a current eye disability other than refractive 
error.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].  


2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right ankle 
disability.

The Board will address these two issues together, since their 
resolution involved the application of identical law to 
similar facts.

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in 
August 1996 consisted of some of the veteran's service 
medical records.  These service medical records show that the 
veteran had a mild right ankle sprain in August 1989 and that 
he had back pain in October 1993.

The August 1996 decision

The August 1996 RO decision in essence denied the veteran's 
claims due to a lack of competent medical evidence of current 
disabilities.

The veteran filed to reopen his claim in November 2002.  The 
RO declined to reopen the claims, and the veteran appealed.  
Additional evidence which has been received since August 1996 
will be discussed below.

Analysis

Discussion

The veteran's claims of entitlement to service connection for 
back and right ankle disabilities were denied in August 1996 
due to a lack of competent medical evidence of current 
disabilities.  Evidence added to the record since the denial 
includes additional service medical records and VA treatment 
records.  

The additional service medical records which have been 
received since the previous denial show that the veteran 
again had a right ankle sprain in August 1991 and that he had 
a muscle strain in the lower back in October 1992.  The 
report of an October 1992 physical examination shows that the 
veteran had had occasional non-radiating lumbar pain for the 
past two years.  

Crucially, a January 2001 VA treatment record reflect an 
assessment of early, post-traumatic changes in the right 
ankle and in the lumbar spine, specifically L1-L2.

The post-service VA treatment records can be considered 
"new" in that it was not previously before the RO at the 
time of the August 1996 prior final denial.  The evidence can 
be considered "material" because it does relate to 
unestablished fact which is necessary to substantiate the 
claims, specifically the existence of a current disabilities 
in the back and right ankle.  See 38 C.F.R. § 3.156 (2005).  
The post-service VA treatment records are neither cumulative 
nor redundant of the evidence of record at the time of the 
August 1996 rating decision, and these records raise a 
reasonable possibility of substantiating the claims.  
Accordingly, new and material evidence has been submitted.  
The veteran's claims are therefore reopened.




Additional comments

As has been discussed above in connection with the VCAA, at 
this juncture VA's duty to assist comes into play.  For 
reasons which will be expressed in greater detail below, the 
Board believes that a medical nexus opinion must be obtained.  


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for a 
bilateral eye disability, to include astigmatism, is not 
reopened.  The benefit sought on appeal remains denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right ankle 
disability.

The Board has reopened the veteran's claim of entitlement to 
service connection for back and right ankle disabilities.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Reason for remand

The Court has held that, in situations in which there is 
competent evidence of a current disability and either (1) 
evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, it is necessary to obtain a medical opinion as to 
whether there is a nexus between the claimed disability and 
his active service and/or the service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there are now of record service medical records 
indicating back and ankle problems.  As was discussed above, 
there is recent medical evidence showing degenerative changes 
in these areas.  Under such circumstances, a medical nexus 
opinion is necessary in order to identify the etiology of the 
veteran's claimed back and right ankle disabilities.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must arrange for examination of 
the veteran in order to determine the 
existence and nature of any current back 
or right ankle disability.  After 
examination of the veteran and review of 
the medical record, the examiner should 
provide an opinion as to whether the 
veteran's claimed back and right ankle 
disabilities exist and if so are as least 
as likely as not related to his military 
service.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should review the record 
and readjudicate the veteran's claims for 
service connection for back and right 
ankle disabilities on a de novo basis.  
If the decision is unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


